Case: 1:19-cv-00372-SJD-SKB Doc #: 20 Filed: 07/30/19 Page: 1 of 14 PAGEID #: 327



                   (a)     IN THE UNITED STATES DISTRICT COURT

                            FOR THE SOUTHERN DISTRICT OF OHIO


JULIE KELLY,

                   Plaintiff,
                                                       Civil Case No. 1:19-cv-00372-SJD-SKB
v.

FIRST DATA CORPORATION, et al.,

                   Defendants.


                          AFFIDAVIT OF LISA M. CONLEY YUNGBLUT

             LISA M. CONLEY YUNGBLUT, being duly sworn, deposes and says:

             1.    I am a resident of the State of Ohio, over the age of 18 years old, and have

knowledge of the facts set forth in this Affidavit. I am competent to testify as a witness to these

facts.

             2.    I have been a Court Reporter since October 1989. I am certified by the National

Court Reporters Association. I am a notary public within the State of Ohio.

             3.    At the time of all relevant events testified to in this Affidavit, I was employed as a

Court Reporter by Mike Mobley Court Reporting, which has an office in Cincinnati, Ohio.

             4.    Mike Mobley Court Reporting was retained by Planet Depos LLC, another court

reporting company, on behalf of Saul Ewing Arnstein & Lehr LLP to provide a court reporter to

attend and transcribe the sworn testimony of Julie Kelly in the matter of Barger v. First Data

Corporation, et al., Case No. 1:17-cv-04869-FB-LB, pending in the United States District Court

for the Eastern District of New York (the Kelly Deposition).

             5.    In addition to providing transcripts of depositions, Mike Mobley Court Reporting

offers “Realtime Translation” as a text viewing program, which is a litigation technology that


35040804.5
Case: 1:19-cv-00372-SJD-SKB Doc #: 20 Filed: 07/30/19 Page: 2 of 14 PAGEID #: 328




allows attorneys to view the testimony of the witness and anyone else speaking at the deposition

as the spoken words are being transcribed by the court reporter. That is the reason this

technology is called Realtime Translation. This technology is not proprietary to Mike Mobley

Court Reporting and many court reporting companies offer Realtime Translation as an option for

attorneys to use at an additional cost.

             6.    With Realtime Translation, the transcribed words appear in real time on an iPad

or laptop provided by the court reporter to the attorney who ordered the service. Realtime

Translation allows counsel to read his or her questions, the testimony of the witness in response,

and any objections of opposing counsel, all in real time as the words are spoken and transcribed.

             7.    Planet Depos LLC ordered Realtime Translation from Mike Mobley Court

Reporting for Defendants’ counsel to use at the Kelly Deposition.

             8.    Ms. Kelly’s deposition took place on October 15, 2018, in Room 203 of the Potter

Stewart U.S. Courthouse, 100 E. Fifth St., Cincinnati, Ohio 45202. I was the Court Reporter for

the Kelly Deposition. See Cover Page from the Deposition Transcript of Julie Kelly (Kelly Tr.),

attached as Exhibit 1.

             9.    Gillian Cooper, Esq. of Saul Ewing Arnstein & Lehr LLP and Matthew Byrne,

Esq. of Jackson Lewis LLP appeared at the Kelly Deposition on behalf of the Defendants. Robin

Ording was also present in person at the Kelly Deposition. See List of Appearances, Kelly Tr.,

attached as Exhibit 2. Lori Graesser and Jill Poole, in house counsel for First Data, attended the

deposition by way of a conference call telephone line. I listed their attendance by name in the

transcript of Ms. Kelly’s deposition. Id.

             10.   I have been furnished with a copy of the Complaint in the above-captioned matter

styled as Julie Kelly v. First Data Corporation et al., Civil Case No. 1:19-cv-00372-SJD-SKB,



                                                  -2-
35040804.5
Case: 1:19-cv-00372-SJD-SKB Doc #: 20 Filed: 07/30/19 Page: 3 of 14 PAGEID #: 329




filed by Ms. Kelly on May 20, 2019 in the United States District Court for the Southern District

of Ohio against several defendants including First Data, Ms. Cooper, Saul Ewing Arnstein &

Lehr LLP, Mr. Byrne and Jackson Lewis LLP (Complaint, ECF No. 1). In her Complaint, Ms.

Kelly makes certain allegations regarding the taking of her deposition in the Barger case. See

Excerpt from Complaint, ¶¶ 329-354 at p. 42-45, attached as Exhibit 3. In ¶ 342 of the

Complaint, Ms. Kelly alleges on information and belief that First Data, Saul Ewing Arnstein &

Lehr LLP, Gillian Cooper, Jackson Lewis LLP, and Matthew Byrne “surreptitiously created a

video record or live stream of Kelly’s deposition without her knowledge and without notice of

video recording of the deposition.”

             11.   Ms. Kelly’s allegations in ¶ 342 appear to be based on the fact that I provided an

iPad for Realtime Translation for Ms. Cooper to use during the deposition. Id. at ¶¶ 337-38.

             12.   To my knowledge, there are no facts that support Ms. Kelly’s allegations.

             13.   Upon arriving at the Courthouse on October 15, 2018 to take Ms. Kelly’s

deposition, I set up my equipment, including an iPad to be used for Realtime Translation by Ms.

Cooper. The iPad was located on the side of the table where Ms. Cooper and Mr. Byrne were

sitting, facing them so that Ms. Cooper could read Ms. Kelly’s testimony as I was transcribing it.

             14.   I do not recall that either Ms. Kelly or Shawn Shearer, Esq., Mr. Barger’s lawyer

present at the Kelly Deposition (See Ex. 2) complained or objected to the presence of the iPad or

asked any questions about the iPad or Realtime Translation.

             15.   Mike Mobley Court Reporting owns the iPad that was used at the Kelly

Deposition for Realtime Translation.




                                                   -3-
35040804.5
Case: 1:19-cv-00372-SJD-SKB Doc #: 20 Filed: 07/30/19 Page: 4 of 14 PAGEID #: 330
Case: 1:19-cv-00372-SJD-SKB Doc #: 20 Filed: 07/30/19 Page: 5 of 14 PAGEID #: 331




                            EXHIBIT 1
Case: 1:19-cv-00372-SJD-SKB Doc #: 20 Filed: 07/30/19 Page: 6 of 14 PAGEID #: 332




   1                      UNITED STATES DISTRICT COURT
   2                      EASTERN DISTRICT OF NEW YORK
   3                                 *   *   *
   4     STEVEN B. BARGER, an
   5     individual,
   6                       Plaintiff,
   7                vs.                          CASE NO. 1:17-CV-4869
   8     FIRST DATA CORPORATION, a
   9     Delaware corporation; and
   10    FRANK BISIGNANO, DAN
   11    CHARRON, ANTHONY MARINO,
   12    KAREN WHALEN, and RHONDA
   13    JOHNSON, each an individual,
   14                      Defendants.
   15                                *   *   *
   16               Deposition of JULIE KELLY, Witness
   17    herein, called by the Defendants for
   18    cross-examination pursuant to the Rules of Civil
   19    Procedure, taken before me, Lisa M. Conley
   20    Yungblut, a Notary Public within and for the State
   21    of Ohio, at the Potter Stewart Courthouse, 100
   22    East Fifth Street, Room 203, Cincinnati, Ohio, on
   23    Monday, the 15th of October, 2018, at 12:07 p.m.
   24                                *   *   *
   25
Case: 1:19-cv-00372-SJD-SKB Doc #: 20 Filed: 07/30/19 Page: 7 of 14 PAGEID #: 333




                            EXHIBIT 2
Case: 1:19-cv-00372-SJD-SKB Doc #: 20 Filed: 07/30/19 Page: 8 of 14 PAGEID #: 334


                                    Transcript of Julie Kelly
                                 Conducted on October 15, 2018                  7

   1     APPEARANCES:
   2            On behalf of the Plaintiff:
   3                     The Law Office of Shawn Shearer
   4             By:     Shawn Shearer
                         Attorney at Law
   5                     3839 McKinney Avenue
                         Suite 155-254
   6                     Dallas, Texas 75204
                         972-803-4499
   7                     shawn@shearerlaw.pro
   8
   9            On behalf of the Defendants:
   10                    Saul Ewing Arnstein & Lehr, LLP
   11            By:     Gillian A. Cooper
                         Attorney at Law
   12                    650 College Road East
                         Suite 4000
   13                    Princeton, New Jersey 08540-6603
                         609-452-5021
   14                    gillian.cooper@saul.com
   15                    and
   16                    Jackson Lewis
   17
   18            By:     Matthew R. Byrne
                         Attorney at Law
   19                    2600 PNC Center
                         201 East 5th Street
   20                    Cincinnati, Ohio 45202
                         513-898-0050
   21                    Matthew.Byrne@jacksonlewis.com
   22
   23           ALSO PRESENT:
                       Robin Ording
   24                  Jill Poole (by phone)
                       Lori Graesser (by phone)
   25                           * * *


                                       PLANET DEPOS
                          888.433.3767 | WWW.PLANETDEPOS.COM
Case: 1:19-cv-00372-SJD-SKB Doc #: 20 Filed: 07/30/19 Page: 9 of 14 PAGEID #: 335




                            EXHIBIT 3
Case: 1:19-cv-00372-SJD-SKB
  Case:                      Doc
         1:19-cv-00372-SJD-SKB   #: 20
                               Doc  #: 1Filed:
                                         Filed:07/30/19
                                                05/20/19Page:
                                                         Page:10
                                                               1 of
                                                                 of 14
                                                                    47 PAGEID
                                                                       PAGEID #:
                                                                              #: 336
                                                                                 1
Case:
 Case:1:19-cv-00372-SJD-SKB
       1:19-cv-00372-SJD-SKBDoc
                             Doc#:#:20
                                     1 Filed:
                                       Filed: 07/30/19
                                              05/20/19 Page:
                                                       Page: 11
                                                             43 of
                                                                of 14
                                                                   47 PAGEID
                                                                      PAGEID #:
                                                                             #: 337
                                                                                43
Case:
 Case:1:19-cv-00372-SJD-SKB
       1:19-cv-00372-SJD-SKBDoc
                             Doc#:#:20
                                     1 Filed:
                                       Filed: 07/30/19
                                              05/20/19 Page:
                                                       Page: 12
                                                             44 of
                                                                of 14
                                                                   47 PAGEID
                                                                      PAGEID #:
                                                                             #: 338
                                                                                44
Case:
 Case:1:19-cv-00372-SJD-SKB
       1:19-cv-00372-SJD-SKBDoc
                             Doc#:#:20
                                     1 Filed:
                                       Filed: 07/30/19
                                              05/20/19 Page:
                                                       Page: 13
                                                             45 of
                                                                of 14
                                                                   47 PAGEID
                                                                      PAGEID #:
                                                                             #: 339
                                                                                45
Case:
 Case:1:19-cv-00372-SJD-SKB
       1:19-cv-00372-SJD-SKBDoc
                             Doc#:#:20
                                     1 Filed:
                                       Filed: 07/30/19
                                              05/20/19 Page:
                                                       Page: 14
                                                             46 of
                                                                of 14
                                                                   47 PAGEID
                                                                      PAGEID #:
                                                                             #: 340
                                                                                46
